—Order, Supreme Court, New York County (C. Beauchamp Ciparick, J.), entered on or about August 20, 1993, which denied defendant-hospital’s motion to renew its prior motion for summary judgment, unanimously affirmed, without costs.
The IAS Court properly determined that renewal was not warranted since, as the hospital admits, the new evidence submitted in support of the motion was neither undiscovered nor unavailable at the time of the original motion and the *362hospital tendered no excuse for not offering the evidence initially (see, 300 W. Realty Co. v City of New York, 99 AD2d 708, 709).
We have considered defendant’s other claims and find them to be without merit. Concur—Wallach, J. P., Ross, Rubin, Nardelli and Tom, JJ.